                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                              1:19-CR-120-MOC-WCM-1

                                             )
 UNITED STATES OF AMERICA,                   )
                                             )
                                             )
 Vs.                                         )                     ORDER
                                             )
 AARON MICHAEL ROBERTS,                      )
                                             )
                   Defendant.                )
                                             )


        THIS MATTER is before the Court on Defendant’s Unopposed Motion to Notify Marshal

in Advance of Waiver of Appearance. (#51). Having considered the matter, the Court enters the

following Order.

                                          ORDER

        IT IS, THEREFORE, ORDERED that Defendant’s Unopposed Motion to Notify

Marshal in Advance of Waiver of Appearance, (#51), is GRANTED. As Defendant explains, he

is waiving his right to appear at a court hearing on Defendant’s pending Motion to Suppress,

scheduled for September 15, 2020. He seeks from the Court an Order making clear that the U.S.

Marshal shall not remove Defendant from the Buncombe County Jail Annex in anticipation of the

hearing. As Defendant explains, if he is removed from the Annex, his will lose his spot when

returned, and he would be required to quarantine for several weeks due to COVID-19. Thus, the

Court hereby orders that the U.S. Marshal shall not remove Defendant from the Annex for the

hearing scheduled for September 15, 2020, because Defendant is expressly waiving his right to

appear at that hearing.

        The Clerk of this Court shall send this Order to the parties and to the U.S. Marshal.



       Case 1:19-cr-00120-MOC-WCM Document 54 Filed 09/08/20 Page 1 of 2
                               September 8, 2020




Case 1:19-cr-00120-MOC-WCM Document 54 Filed 09/08/20 Page 2 of 2
